Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  In line 1, “The lighting system” appears to be “A lighting system”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation, “wherein one of the first transition and the second transition lasts at least six times longer than the other of the first transition and the at least six times longer than the other of the third transition and the fourth transition” is not described in the specification.

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grajcar (US 2017/0290124 A1, hereinafter referred to as Grajcar).
Regarding claim 1, Grajcar discloses a method of emitting light from one or more light emitting elements (38 in Figs. 1, 5, and 84, 86, 88 in Fig. 6) each controllable to emit respective light, the method comprising: 

followed by emitting a first time period of scotopic light (second to last digesting period around 12.0 hr., Fig. 7), 
followed by emitting a second time period of photopic light (last feeding period around 13.5 hr., Fig. 7), and 
followed by emitting a second time period of scotopic light (night period starting at 16.5 hr., Fig. 7); 
wherein a first transition from the first time period of photopic light to the first time period of scotopic light is different compared to a second transition from the second time period of photopic light to the second time period of scotopic light (period from 10.5 hr. to 12.0 hr. is different compared to 13.5 hr. to 16.5 hr., Fig. 7), and/or wherein a third transition from the first time period of scotopic light to the second time period of photopic light is different compared to a fourth transition from the second time period of scotopic light to the first time period of photopic light (period from 12.0 hr. to 13.5 hr. is different compared to 16.5 hr. to 10.5 hr. of next cycle, Fig. 7) or to a third time period of photopic light (first feeding period around 4.5 hr., Fig. 7), and 
	wherein the photopic light and the scotopic light (paragraphs [0024], [0033]) result in photopic vision (e.g. blue, paragraphs [0033], [0041]) and scotopic vision (red or white with dimmer, paragraphs [0008], [0024], [0031], [0034]) respectively.
Regarding claim 2, Grajcar discloses the method according to claim 1, wherein the first transition occurs over a first transition time period (decreasing line between 10.5 and 12.0 hr) and the second transition occurs over a second, different transition time period (decreasing line 
Regarding claim 3, Grajcar discloses the method according to claim 2, wherein the second transition time period is greater than the first transition time period (16.5-13.5 hr > 12.0-10.5 hr) and/or the fourth transition time period is greater than the third transition time period (16.5-4.5 hr > 13.5-12.0 hr).
Regarding claim 4, Grajcar discloses the method according to claim 1, wherein the first transition comprises light of a first intensity profile and the second transition comprises light of a second, different intensity profile (see paragraphs [0034]-[0038], Fig. 7).
Regarding claim 5, Grajcar discloses the method according to claim 1, wherein the first transition comprises light of a first spectral profile and the second transition comprises light of a second, different spectral profile (see paragraphs [0034]-[0038], Fig. 7).
Regarding claim 6, Grajcar discloses the method according to claim 1 comprising: repeating a light cycle, wherein the repeated light cycle comprises consecutive periods of photopic and scotopic light comprising at least the first and second time periods of photopic light and the first and second time periods of scotopic light (paragraph [0030]-[0031]).
Regarding claim 7, Grajcar discloses the method according to claim 6, wherein the second time period of scotopic light is emitted once per light cycle (paragraph [0030]-[0031]).
Regarding claim 8, Grajcar discloses the method according to claim 6, wherein the light cycle is emitted over a time period of one day (paragraph [0030]-[0031]).

Regarding claim 10, Grajcar discloses the method according to claim 1, wherein the time periods are programmable by an end-user (paragraph [0031]-[0031]).
Regarding claim 11, Grajcar discloses the method according to claim 1, wherein the photopic light and scotopic light respectively result in human photopic vision (e.g. blue) and scotopic vision (white with dimmer)(paragraphs [0008], [0031]-[0034], [0041]) and provide an illuminance above 30 lx and an illumination below a few lux, respectively (intended, see paragraphs [0002], [0005], [0028], [0032]).
Regarding claim 12, Grajcar discloses the method according to claim 1, wherein the photopic light and scotopic light respectively result in chicken photopic vision (e.g. blue) and scotopic vision (red)(paragraphs [0008], [0031]-[0034], [0041]).
Regarding claim 13, Grajcar discloses the method according to claim 1, wherein the light emitted from the one or more light emitting devices is optical light (paragraphs [0024], [0033], [0041]).
Regarding claim 14, Grajcar discloses a lighting system comprising one or more light emitting elements (38 in Figs. 1, 5, and 84, 86, 88 in Fig. 6) each controllable to emit respective light (paragraphs [0025] - [0027]) and configured to: 
emit a first time period of photopic light (second to last feeding period around 10.5 hr., Fig. 7), 
followed by emitting a first time period of scotopic light (second to last digesting period around 12.0 hr., Fig. 7), 

followed by emitting a second time period of scotopic light (night period starting at 16.5 hr., Fig. 7); 
wherein a first transition from the first time period of photopic light to the first time period of scotopic light is different compared to a second transition from the second time period of photopic light to the second time period of scotopic light (period from 10.5 hr. to 12.0 hr. is different compared to 13.5 hr. to 16.5 hr., Fig. 7), and/or wherein a third transition from the first time period of scotopic light to the second time period of photopic light is different compared to a fourth transition from the second time period of scotopic light to the first time period of photopic light (period from 12.0 hr. to 13.5 hr. is different compared to 16.5 hr. to 10.5 hr. of next cycle, Fig. 7) or a third time period of photopic light (first feeding period around 4.5 hr., Fig. 7), and 
	wherein the photopic light and the scotopic light (paragraphs [0024], [0033]) result in photopic vision (e.g. blue, paragraphs [0033], [0041]) and scotopic vision (red or white with dimmer, paragraphs [0008], [0024], [0031], [0034]) respectively.
Regarding claim 15, Grajcar discloses a computer program product comprising code embodied on a non-transitory computer-readable storage medium and configured to cause at least one processor (controller or a dimming device 108 with a program 114 and a timer 113, paragraphs [0030]-[0040], [0046]) to perform the method of claim 1 by controlling the one or more light emitting elements when the at least one processor executes the code).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grajcar.
Regarding claims 16 and 17, Grajcar discloses all the features and limitations as discussed above and further disclose that the dimming device (controller) can be programmed to increase and decrease the intensity and color characteristic of the lights at certain threshold voltage and time (paragraph [0043]) but does not specifically disclose wherein one of the first transition and the second transition lasts at least six times longer than the other of the first transition and the second transition, and wherein one of the third transition and the fourth transition lasts at least six times longer than the other of the third transition and the fourth transition.
However, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to program the dimming device (controller) of Grajcar to adjust the intensity and color characteristic of the light so that one of the first transition and the second transition lasts at least six times longer than the other of the first transition and the second transition, and one of the third transition and the fourth transition lasts at least six times longer than the other of the third transition and the fourth transition.  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.

Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive.  Applicant argued on pages 8-9 of the amendment filed July 8, 2021 that “Grajcar does not disclose that "Al Scotopic" and "A2 Scotopic" cited above constitute scotopic light…. the portion labeled "A2 Scotopic" constitutes red light that swine "cannot detect" and "cannot see.". In contrast, as noted above, scotopic light corresponds to low level light that provides vision through rod cells. Thus, contrary to the assertions posed in the Office Action, the portions of Grajcar labeled "Al Scotopic" and "A2 Scotopic" above do not constitute scotopic light.”
However, according to the description of the present invention (page 1), “Scotopic light is low level light, with scotopic vision referring to vision of the eye under low light conditions.” and Grajcar discloses at paragraph [0034] that “during times when white light is not needed for workers, voltage is kept very low, such that only the predetermined threshold voltage of the third group of light emitting diodes 88 is reached, causing them to emit a low intensity monochromatic red light.” 
Therefore, Examiner interpreted that the time period around 12.0 hour in fig. 7 as a first time period of scotopic light and the time period after 16.5 hour as a second time period of scotopic light since during these time periods, voltage is kept very low causing the LEDs to emit a low intensity monochromatic red light when white light is not needed for workers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844